Citation Nr: 0327587	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  03-15 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for ruptured gall 
bladder, claimed as a result of exposure to ionizing 
radiation.

2.  Entitlement to service connection for Bell's palsy, 
claimed as a result of exposure to ionizing radiation.

3.  Entitlement to service connection for a heart disorder, 
claimed as a result of exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1943 to 
August 1947 and from January 1951 to May 1952, with an 
intervening period of service in the Reserve.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 RO decision, which denied service 
connection for a ruptured gall bladder, Bell's palsy and a 
heart disorder, all claimed as a result of exposure to 
ionizing radiation.  

In September 2003, the Deputy Vice Chairman granted the 
veteran's September 2003 motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 and 38 C.F.R. § 20.900(c).  



REMAND

The veteran had active service, in part, from November 1943 
to August 1947.  His Notice of Separation From U.S. Naval 
Service for this period shows that he served aboard the USS 
Kishwaukee (AOG-9), the USS Benevolence (AH-13), and the USS 
Miami (CL-89).  The veteran alleges that the USS Benevolence 
participated in atmospheric bomb tests during his time of 
service.  

If a veteran has a disease listed at 38 C.F.R. § 3.309(d)(2), 
such disease shall be presumed to be service-connected if it 
becomes manifest in a radiation-exposed veteran, and the 
rebuttable presumptions of 38 C.F.R. § 3.307(a)(1) are met.  
38 C.F.R. § 3.309(d)(2) (2003).  A radiation-exposed veteran 
is one who, while serving on active duty, participated in a 
radiation-risk activity including tests involving atmospheric 
detonation of nuclear devices.  38 C.F.R. § 3.309(d)(3) 
(2003).  

Alternatively, under the provisions of 38 C.F.R. § 3.311, if 
a veteran was exposed to ionizing radiation as a result of 
participation in the atmospheric testing of nuclear weapons 
and subsequently develops a radiogenic disease listed at 38 
C.F.R. § 3.311(b)(2), which becomes manifest within the 
period specified in 38 C.F.R. § 3.311(b)(5), service 
connection may be established.  38 C.F.R. § 3.311(b) (2003).  

In his original claim, dated August 2002, the veteran 
reported that he had received treatment from St. Francis 
Hospital from April 1992 to the present, the VA Medical 
Center (VAMC) in Charleston from 1999 to the present, and 
from Kathy Bolus, M.D., from 2000 to the present, in 
connection with his claimed ruptured gall bladder, Bell's 
palsy and heart disorder.  

The RO sought and received records from Dr. Bolus; however, 
there is no indication in the claims file that the RO 
requested or received records from St. Francis Hospital and 
the VAMC Charleston, or even that the veteran was apprised of 
that fact.  

A review of the private medical records in the claims file 
indicates that the veteran has a history of coronary artery 
disease, a pacemaker for sick sinus syndrome, atrial 
fibrillation and hypercholesterolemia.  He underwent cardiac 
bypass surgery in October 2002.  

In a December 2002 rating decision, the RO denied the 
veteran's claims of service connection on the bases that 
there was no medical evidence that he currently suffered from 
either a disability manifested by a ruptured gall bladder or 
Bell's palsy, that there was no evidence the heart condition 
incurred in or was aggravated by service, and that there was 
no likely relationship of any of the claimed conditions to 
radiation exposure in service.  The RO considered the 
evidence under both a direct and presumptive basis under 38 
C.F.R. §§ 3.303, 3.307(a), 3.309(d), 3.311 (2003).  

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994);  Ramey v. Brown, 9 Vet.App. 40, 44 (1996), aff'd sub 
nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).  

Thus, establishing service connection by presumption is not 
the sole method for showing causation.  The veteran may 
furnish competent medical or scientific evidence, such as 
reports or statements from his private physicians, of a 
relationship between his claimed ruptured gall bladder, 
Bell's palsy and heart disorder and his military service.  

Based on the foregoing, the Board finds that further 
development of the record is warranted to obtain all the 
relevant records as indicated by the veteran in his original 
claim.  

Additionally, the veteran should be notified that he should 
submit any medical and scientific evidence of a relationship 
between his claimed current diagnoses of ruptured gall 
bladder, Bell's palsy, and heart disorder and his military 
service.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law prior to the veteran's appeal.  The VCAA 
essentially enhances the VA's obligation to notify him about 
his claims (i.e., what information or evidence is required to 
grant his claims) and to assist him to obtain evidence for 
his claims.  

A review of the record on appeal shows that, in a November 
2002 letter, the RO apprised the veteran of the redefined 
obligations of the VA as contained in the VCAA.  In that 
letter, the RO informed the veteran that any additional 
evidence or information that he had to submit should be sent 
to the RO by December 2002.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court reached a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b)(1) to respond to 
a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Thus, on remand, the RO must ensure compliance with the 
notice and duty to assist provisions contained in the VCAA, 
to include sending any additional letters to the veteran or 
obtaining any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  

Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence is needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, the RO must also ensure that 
the veteran has been afforded the requisite time and 
opportunity to respond.  In that regard, the RO should be 
mindful of the finding of the Court in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence is needed from 
him and what VA has done and will do to 
assist him in substantiating his claims.  
Specifically, the RO should notify the 
veteran to submit competent medical or 
scientific evidence, regarding his 
claimed ruptured gall bladder, Bell's 
palsy, and heart disorder and the 
relationship, if any, to his military 
service.  All VCAA notice obligations 
must be satisfied in accordance with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.  The RO should obtain, for associated 
with the claims folder, all records 
relating to treatment for residuals of a 
ruptured gall bladder, Bell's palsy, and 
a heart disorder from the VAMC Charleston 
from 1999 to the present and St. Francis 
Hospital from April 1992 to the present, 
as identified by the veteran in his 
August 2002 claim.  

3.  Thereafter, the RO should 
readjudicate the veteran's claims of 
service connection for claimed ruptured 
gall bladder, Bell's palsy, and heart 
disorder, on both a direct and a 
presumptive basis.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a Supplemental Statement of the Case 
and the opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In  addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


